1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9    TAMAS HORVATH,                                     Case No. 3:16-cv-00553-MMD-WGC

10                                   Plaintiff,
           v.                                        ORDER ACCEPTING AND ADOPTING
11                                                  REPORT AND RECOMMENDATION OF
     BRIAN WILLIAMS, SR., et al.,                   MAGISTRATE JUDGE WILLIAM G. COBB
12
                                Defendants.
13

14         Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 58) (“R&R”) relating to Defendant Steve Prentice’s

16   motion for summary judgment (ECF No. 30) and Plaintiff Tamas Horvath’s motion for

17   default judgment as to Defendant George McMurry (ECF No. 53). The parties had until

18   December 10, 2018, to object to the R&R. No objections to the R&R have been filed.

19         This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an

5    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

6    the court may accept the recommendation without review. See, e.g., id. at 1226

7    (accepting, without review, a magistrate judge’s recommendation to which no objection

8    was filed).

9           Nevertheless, the Court finds it appropriate to engage in a de novo review to

10   determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

11   Judge recommended denying Defendant’s motion for summary judgment (ECF No. 30)

12   and denying without prejudice Plaintiff’s motion for default judgment as to Defendant

13   George McMurry (ECF No. 53). Upon reviewing the Recommendation and underlying

14   briefs, this Court finds good cause to adopt the Magistrate Judge’s R&R in full.

15          It     is   therefore   ordered,   adjudged   and   decreed   that   the   Report   and

16   Recommendation of Magistrate Judge William G. Cobb (ECF No. 58) is accepted and

17   adopted in its entirety.

18          It is further ordered that Defendant’s motion for summary judgment (ECF No. 30)

19   is denied.

20          It is further ordered that Plaintiff’s motion for default judgment (ECF No. 53) is

21   denied without prejudice.

22          DATED THIS 14th day of December 2018.

23

24                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                     2
